Hallinan, J. (dissenting in part).
As I read the complaint, this is an action to recover installments, payable to appellant “ during her lifetime ” by respondent’s testate, pursuant to the provisions of a separation agreement which, in accordance with its terms, was made part of a Florida decree of divorce thereafter obtained by the decedent. The action is therefore essentially founded upon a foreign decree of divorce. In essence, the amended answer set up the claim, and the Trial Term held, that the decedent’s will, executed prior to the separation agreement, made such other provision for appellant, as part of a plan for continuing her support, after his death, as precludes the continuance of support for her pursuant to the separation agreement or decree of divorce.
In my opinion, the terms of the separation agreement were clear and unambiguous. The intent of the parties had to be found within its text, unaided by an inconsistent new term, not expressed or suggested therein, to the effect that upon the husband’s death the agreement should terminate and the pro-visions of his earlier will should operate. (Nichols v. Nichols, 306 N. Y. 490.) Moreover, since the separation agreement was made an integral part of the Florida decree of divorce, as the majority opinion concedes, our domestic courts are without power to reform either the separation agreement or the foreign decree which approved and adopted it “ by implying nonexistent terms.” (Nichols v. Nichols, supra, p. 499.) Because the foreign decree was obtained by the husband, he and his representatives are also estopped from attacking the agreement in this jurisdiction. (Graham v. Hunter, 266 App. Div. 576, 581.)
*138While ordinarily ‘ ‘ alimony ’ ’ awarded by a matrimonial decree ends with the death of the husband, a covenant that a continuing allowance should be paid to the wife for the duration of her life may be made binding upon the husband’s estate after his death. (Wilson v. Hinman, 182 N. Y. 408, 414; Matter of Grimley, 200 Misc. 901; Babcock v. Babcock, 147 Misc. 900, affd. 239 App. Div. 884; Matter of Embiricos, 184 Misc. 453.) Such payments do not constitute “ alimony ” but flow as the quid pro quo for the wife’s relinquishment of claims to the husband’s property where the underlying agreement, as in the case at bar, provides for adjustment of property rights. (Durland v. Syracuse Trust Co., 230 App. Div. 786; Goldfish v. Goldfish, 193 App. Div. 686, 689.) Accordingly, it is in my opinion error to hold as a matter of law that the payments to appellant herein constituted “ alimony ” which terminated upon the decedent’s death and to find, without actual evidentiary basis therefor, that the parties to the separation agreement intended that such payments should end with the husband’s death.
In my opinion, the provision for reduction of the payments to the wife when the husband’s income fell below $10,000 a year contemplated a contingency which could eventuate only during the lifetime of the husband and, in the absence of express provision therefor, was a matter which could have no effect upon the rights of the appellant during her lifetime after the husband’s death. It will be noted that the payments to appellant are directed by one paragraph of the separation agreement separately from another paragraph granting a reduction in such payment if the husband’s income fell below $10,000 a year. The two paragraphs are not connected by any text which states or implies that payments to appellant shall cease upon the decedent’s death. Under the rule that meaning must be given to every provision of an agreement, and that “ no provision of a contract should be left without force and effect ” (Muzak Corp. v. Hotel Taft Corp., 1 N Y 2d 42, 46), the separate paragraph directing the payments to appellant “ during her lifetime ’ ’ may not be left without operative meaning. The function of the courts is to give effect to the parties’ expressed intent “ to the extent that they evidenced what they intended by what they wrote ” (Raleigh Associates v. Henry, 302 N. Y. 467, 473), and not to supply, “ under the guise of construction or interpretation ” terms not expressly set forth in the parties’ agreement (Sullivan Co. v. International Paper Makers Realty Corp., 307 N. Y. 20, 25).
*139In addition to the foregoing, it is the settled law of this State that the subsequent separation agreement and the decree of divorce did not serve to revoke the earlier will executed by the decedent, and the principle has become fixed that no doctrine of implied revocation obtains in this jurisdiction. (1 Davids on New York Law of Wills, § 393; Decedent Estate Law, §§ 34, 39, 40; Matter of Simpson, 155 Misc. 866; Matter of Mortensen, 157 Misc. 717, 722; Matter of Sussdorff, 182 Misc. 69, 71; Matter of Crounse, 168 Misc. 359, 361; Matter of Silberstein, 108 N. Y. S. 2d 88, 90; Schoonmaker v. Crounse, 261 App. Div. 77; Matter of Macomber, 274 App. Div. 724, 725.) Though he was free to change the terms of this will, his continuing failure to do so for a period of about two years after the making of the separation agreement and after the decree of divorce was entered, lends color to the view that he intended the will to operate without modification. (Matter of Cote, 195 Misc. 410; Matter of Swords, 120 Misc. 427.) In any event, the courts may not admeasure the quantum of consideration that motivated his generosity in the agreement (Mandel v. Liebman, 303 N. Y. 88, 93-94), or speculate over “ unequal or unjust ” disposal of his property by an otherwise valid will (Matter of Radley, 228 App. Div. 119, 121).
The judgment should be reversed and judgment should be granted in favor of appellant for the relief demanded in the complaint and the order denying the motion for. a new trial should be affirmed.
Murphy and Ughetta, JJ., concur with Beldock, Acting P. J.; Hallinan, J., concurs in the affirmance of the order but dissents from the affirmance of the judgment and votes to reverse the judgment and to grant judgment in favor of appellant for the relief demanded in the complaint, in opinion.
Judgment affirmed, with costs, and order affirmed, without costs. [See post, p. 810.]